Name: Commission Regulation (EEC) No 3688/89 of 8 December 1989 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 12. 89 Official Journal of the European Communities No L 360/25 COMMISSION REGULATION (EEC) No 3688/89 of 8 December 1989 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article d thereof, Article 1 The reduction in the levy provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  ECU 75 per tonne for maize imported in December Whereas Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (2), as last amended by Regulation (EEC) No 3624/89 (3), lays down the framework of detailed rules to ensure that the purposes of the said Regulation are respected ; 1989,  ECU 78 per tonne for maize imported in January 1990, Whereas the amount of the reduction in the import levy on maize and grain sorghum imported into Spain should be fixed at a level enabling the quantities provided for under the Agreement between the European Economic Community and the United States of America (4) to be imported and avoiding any disturbance of the Spanish cereals market ;  ECU 80 per tonne for maize imported in February 1990,  ECU 82 per tonne for maize imported in March 1990,  ECU 84 per tonne for maize imported in April 1990,  ECU 86 per tonne for maize imported in May 1990,  ECU 20 per tonne for grain sorghum originating in the African, Carribean and Pacific (ACP) countries,  ECU 85 per tonne for grain sorghum imported from other countries in December 1989,  ECU 88 per tonne for grain sorghum imported from other countries in January 1990,  ECU 90 per tonne for grain sorghum imported from other countries in February 1990,  ECU 92 per tonne for grain sorghum imported from other countries in March 1990. Article 2 Commission Regulation (EEC) No 3687/88 Q is hereby repealed. Whereas Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (*), as last amended by Regulation (EEC) No 3530/89 (6), provides, in particular, for a 50 % reduction in the levy on grain sorghum ; whereas the combination of this advantage with the reduction provided for under this Regulation is likely to disturb the Spanish market for cereals ; whereas this difficulty can be overcome by setting a special reduction of the levy on grain sorghum imported under this Regulation ; Whereas the reduction on maize imported into Spain must be adjusted if the quantities laid down are to be met within the time limit agreed ; (') OJ No L 170, 30 . 6. 1987, p. 1 . Article 3 This Regulation shall enter into force on 9 December 1989 . 0 OJ No L 294, 17. 10 . 1987, p. 15. (J) OJ No L 351 , 2. 12. 1989, p. 28 . (4) OJ No L 98, 10. 4. 1987, p. 1 . 0 OJ No L 61 , 1 . 3 . 1985, p . 4. ( «) OJ No L 347, 23. 11 . 1989, p. 3. o OJ No L 321 , 26. 11 . 1988, p. 25. No L 360/26 Official Journal of the European Communities 9. 12. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1989. For the Commission Ray MAC SHARRY Member of the Commission